DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I as shown in Figures 1-7 and 10, in the reply filed on 11/7/22 is acknowledged.  The traversal is on the ground(s) that the disclosed species are not mutually exclusive, and that there is no undue search burden in examining all disclosed species.  This is not found persuasive because; with regards to the species being mutually exclusive, each disclosed species teaches a distinct mount, either a wall or ground mount, that cannot be used with the wall or ground mount of the other disclosed species. Thus the wall or ground mount of each species represents a mutually exclusive characteristic. With regards to the undue search burden, examination of all disclosed species would require different fields of search, and different search strategies, such as different text searches, to cover all disclosed species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/7/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the horizontal rod comprising a connector and associated power input device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 13 it is unclear if the pipe disposed inside each of the vertical rod and the horizontal rod is reciting a separate pipe member in each of a hollow vertical rod and hollow horizontal rod, or if the claim is reciting that the vertical rod and horizontal rod are themselves hollow pipes. For the purposes of examination it was assumed that claims were directed to the vertical and horizontal rods being pipes, as this is what appears to be disclosed by applicant, as there is no indication of a separate pipe received in the vertical or horizontal rods in the accompanying disclosure. Further in claim 13, the term “small hole” is a relative term which renders the claim indefinite. The term “small hole” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it is unclear what would or would not be considered a “small hole” to read on the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,11,12,14,15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Carey(US4235405).
[claim 1] Carey teaches a rotation bracket, comprising: an L-shaped connecting rod(7,13), comprising a vertical rod(13) and a horizontal rod(7), wherein the vertical rod is connectable to a communications device(at connector 1), and the horizontal rod is rotatable; a rotation mechanism(shaft 21 rotatable relative base 5) fastened to the horizontal rod, wherein the rotation mechanism is configured to drive the L-shaped connecting rod to rotate in a horizontal plane; and a stand base(5), wherein the rotation mechanism is fastened to a top of the stand base, and the stand base is fixedly connectable to an inner surface of a wall or to a ground(at 59).
[claim 2,15] wherein: the rotation mechanism comprises a support base(19), a support plate(51), and a rotation component(21); the horizontal rod passes through and is fastened to the support base(fig 3), and the support base is fastened to the support plate(fig 4); and the support plate is connected to the rotation component(C5 L1-8), and the rotation component is connected to the stand base(fig 1).
[claim 11] wherein the horizontal rod comprises a connector(48) configured to connect to a power input device(35,27,25), and the power input device is configured to drive the L-shaped connecting rod to rotate around an axis of the horizontal rod(C4 L12-24).
[claim 12] wherein the horizontal rod is connected to a rotation member(48), and the rotation member is configured to drive the L-shaped connecting rod to rotate around an axis of the horizontal rod(C4 L12-24).
[claim 14] Carey teaches a system comprising a communications device(TV camera, not shown, detailed at C2 L27-28, attachable to camera support block(1), a rotation bracket, comprising: an L-shaped connecting rod(7,13), comprising a vertical rod(13) and a horizontal rod(7), wherein the vertical rod is connectable to a communications device(at connector 1), and the horizontal rod is rotatable; a rotation mechanism(shaft 21 rotatable relative base 5) fastened to the horizontal rod, wherein the rotation mechanism is configured to drive the L-shaped connecting rod to rotate in a horizontal plane; and a stand base(5), wherein the rotation mechanism is fastened to a top of the stand base, and the stand base is fixedly connectable to an inner surface of a wall or to a ground(at 59).

Allowable Subject Matter
Claims 3,4,16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 as best understood by the examiner is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above 112 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 3,4,16 and 17 the prior art does not teach a system or rotation bracket as recited in claims 3 or 16, with a support plate having first and second drawer plates, a telescopic member and a first fastener, where the first drawer plate comprises a first fastening member and a through hole, the second drawer plate comprises a second fastening member and a strip-shaped hole, where the first drawer plate is fastened to the second drawer plate by the first fastener, and the first fastener passes through the through hole of the first drawer plate and the strip-shaped hole of the second drawer plate, causing the first drawer plate to be in close contact with the second drawer plate and the telescopic member is connected to the first fastening member and the second fastening member and is configured to adjust relative positions of the first drawer plate and the second drawer plate in a horizontal direction.
With regards to claim 13, the prior art does not teach a rotation bracket as claimed, where the vertical rod and horizontal rod are hollow pipes configured to accommodate a cable of the communications device, and the horizontal rod comprises a small hole configured to allow the cable of the communications device to pass through. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10476129, US20190039529, US9653775, US9322504, US8760361, US8339329, US7683853, US6045103, US5982340, US5673057, US5526010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632